Filed 6/22/16 P. v. Gonzalez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B269783
                                                                          (Super. Ct. No. 14C-03948)
     Plaintiff and Respondent,                                             (San Luis Obispo County)

v.

VICTORIA MARIE GONZALEZ,

     Defendant and Appellant.


                   Victoria Marie Gonzalez appeals from a final judgment following
revocation of probation, which was previously granted after her plea of no contest to
possessing methamphetamine (Health & Saf. Code, § 11377, subd. (a)).
                   In February 2014, police officers stopped Gonzalez’s vehicle and
conducted a search, in which the officers found methamphetamine. In April 2014, after
Gonzalez pleaded no contest to possessing methamphetamine (Health & Saf. Code,
§ 11377, subd. (a)), the trial court placed her on three years formal probation. On August
18, 2015, the district attorney alleged that Gonzalez committed a new misdemeanor
offense1 and violated her probation. At the same hearing, the trial court reduced the
previous felony conviction for methamphetamine possession to a misdemeanor pursuant
to Proposition 47 (Pen. Code, § 1170.18). Two days later, Gonzalez pleaded to the new
misdemeanor offense and admitted violating probation. The court imposed a sentence of

         1   The record does not specify which misdemeanor offense was charged.
180 days in county jail with 90 days of presentence credit (45 days actual time served and
45 days conduct credit), consecutive to sentence of 60 days on the new offense.
              We appointed counsel to represent Gonzalez in this appeal. After counsel’s
examination of the record, he filed an opening brief raising no issues. On April 22, 2016,
we advised Gonzalez by mail that she had 30 days within which to personally submit any
contentions or issues that she wished to raise on appeal. We have not received a
response.
              We have reviewed the entire record and are satisfied that Gonzalez’s
attorney has fully complied with his responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          TANGEMAN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
                               Donald G. Umhofer, Judge

                     Superior Court County of San Luis Obispo

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.